                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

ROSALYN R. BAGWELL,                         )
               Plaintiff.                   )
                                            )
              v.                            )        Civil No. 3:17-CV-216-RJC-DSC
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security      )
                    Defendant.              )

                                            ORDER

       Upon consideration of Plaintiff’s unopposed Motion for Attorney Fees, IT IS HEREBY

ORDERED:

       1.     Defendant will pay Plaintiff a total of $6,000.00 in fees pursuant to the Equal

              Access to Justice Act (“EAJA”). This amount is payable to Plaintiff and not

              directly to her counsel. Payment will be mailed to Plaintiff’s attorney at his

              office: David F. Chermol, Chermol & Fishman, LLC, 11450 Bustleton Avenue,

              Philadelphia, Pennsylvania 19116.

       2.     Defendant’s payment of this amount bars any and all claims Plaintiff may have

              relating to EAJA fees, expenses and costs in connection with this action.

       3.     Defendant’s payment of this amount is without prejudice to Plaintiff’s right to

              seek attorney fees under section 206(b) of the Social Security Act, 42 U.S.C.

              § 406(b), subject to the offset provisions of the EAJA.
                                   -2-
4.   Pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010),

     this fee award will first be subject to offset of any debt Plaintiff may owe to the

     United States. The Commissioner will determine whether Plaintiff owes a debt to

     the United States. If so, the debt will be satisfied first, and if any funds remain,

     they will be made payable to Plaintiff and mailed in care of counsel’s office.



SO ORDERED.
                     Signed: October 3, 2018
